DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 12 is objected to because of the following informalities:  "a portion covering in contact with a top surface" in lines 2-3 should read "a portion covering and in contact with a top surface".  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yamazaki et al. (US 2004/0029001 A1).
Regarding claim 1, Yamazaki teaches a battery cell (“A battery packet (50)”, Abstract) comprising:
a battery 50a (“A battery packet (50) comprises a battery case (51) formed by processing a battery case forming laminated sheet (10), a battery 50a contained in the battery case (51), and tabs (59, 60) extending outside from the battery case (51).”, Abstract, fig. 5);
and an exterior body 10 housing the battery 50a (“a battery case forming laminated sheet (10)”, Abstract, figs. 1-5),
wherein the exterior body 10 includes a film in which a plurality of layers is stacked on each other, and the plurality of layers includes a surface layer 1a to be a stiffness reinforcing layer, an air blocking layer 2, and an inner layer 3 to be an adhesive layer (“The battery case forming laminated sheet (10) is formed by laminating a first base film layer (1a), i.e., an outermost layer, a metal foil layer (2), and a heat-adhesive resin layer (3) in that order”, Abstract, figs. 1-5; “The first, the second or the third base film layer laminated to the outer or the inner surface of the metal foil layer protects the metal foil layer, gives strength and resistance to various hazardous external effects to the sheet”, [0049], such that the base layer may be considered a stiffness reinforcing layer; “The metal foil layer sandwiched between the base film layers or between the base film layer and the heat adhesive resin layer serves as a excellent barrier to moisture and gases,”, [0048], such that the metal foil is an air blocking layer)
Regarding claim 5, Yamazaki teaches the battery cell according to claim 1, wherein the air blocking layer 2 is made of aluminum foil (“An aluminum foil and a copper foil are suitable materials for forming the gas-impermeable metal foil layer, i.e., the intermediate layer. An aluminum foil is the most preferable material”, [0055]; the examples in [0072]-[0073] utilize an aluminum foil). 
Regarding claim 7, Yamazaki teaches the battery cell according to claim 1, wherein a buffer layer 1c is interposed between the air blocking layer 2 and the inner layer 3 (“The battery case forming sheet 10, as compared with the battery case forming sheet 10 shown in FIG. 1, is provided additionally with the third base film 1c sandwiched between the intermediate metal foil layer 2 and the heat adhesive resin layer 3 to provided the sheet 10 with stabler barrier effect by enhancing metal foil layer protecting effect”, [0082]; fig. 3; the third base film 1c provides a stabler barrier effect, in other words a buffer; embodiments with the third base film are listed in [0085]-[0088]).
Regarding claim 8, Yamazaki teaches the battery cell according to claim 7, wherein the buffer layer is made of polyethylene terephthalate (PET), (“Each of the first base film layer 1a and the third
base film layer 1c is a PET film or an ON film”, [0083]; the examples in [0085] and [0087] utilize a PET film as the buffer layer).
Regarding claim 10, Yamazaki teaches the battery cell according to claim 1, wherein a waterproof layer is provided outside the air blocking layer (“The battery case forming sheet 10, as compared with the sheet 10 shown in FIG. 1, is provided additionally with the second base film 1b to improve the ability of the first base film 1a on the outer side of the metal foil layer 2”, [0075]; “The first base film layer 1a, such as a PET film or an ON film, forming the outermost layer of the battery case forming sheet 10 provides the battery case forming sheet 10 with various kinds of mechanical Strength including tensile Strength, piercing Strength and bending Strength, and various kinds of resistance including… water resistance”, [0069]; in other words, the second base layer 1b is a water-resistant, i.e. waterproof, layer outside the metal foil layer 2; fig. 2; examples are provided in [0079] and [0080]).
Regarding claim 11, Yamazaki teaches the battery cell according to claim 10, wherein the waterproof layer is made of polyethylene terephthalate, PET (“Each of the first base film layer 1a and the second
base film layer 1b is a PET film or an ON film”, [0076]; the example in [0080] utilizes a PET film as the waterproof layer 1b positioned in between base layer 1a and aluminum foil 2).
Regarding claim 12, Yamazaki teaches the battery cell according to claim 1, wherein the exterior body 51 includes 
a portion covering in contact with a top surface, a bottom surface, and two side surfaces of the battery perpendicular to an end surface from which a collection tab lead of the battery extends (“A battery packet in accordance with the present invention comprises a battery 50a provided with flexible tabs 59 and 60 extending therefrom, and a flexible case 51 formed of a laminated sheet 10 having a conductive layer 2 and containing the battery 50a so that the tabs 59 and 60 extend through a heat-sealed part 94.”, [0848]; fig. 55a shows that the exterior body case 51 has a main portion wrapping around the electrode stack and covering the top, bottom, and side surfaces of the electrode stack, the side surfaces being perpendicular to the surface from which the electrode tabs 59, 60 extend);
a portion covering the end surface from which the collection tab lead of the battery protrudes, folded in from each short side of the end surface to form a triangular pyramid-shaped space on each side, and folded from each long side of the end surface to cover the end surface (fig. 55a shows that a portion of the case 51 covers the end of the stack from which tabs 59, 60 protrude; the case 51 is folded in on the short side of the end surface to form a triangular tent space on each side; fig. 55c shows how the case sheet 51 is folded down from the top and up from the bottom to cover the end surface);
and a portion 94 further extending in an axial direction from the portion covering the end surface such that both opposing upper and lower surfaces are joined to each other to sandwich the collection tab lead (fig. 55c also shows how the portions 94 of the case 51 extend from the end-covering portion along the axis of the battery, which may be considered as the horizontal direction with respect to the figure 55c).  

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Harada et al. (US 2009/0186270 A1).
Regarding claim 1, Harada teaches a battery cell (“A non-aqueous electrolyte battery includes a battery element, a film-form casing member, and a resin protective layer”, Abstract) comprising:
a battery (“a battery element”, Abstract);
and an exterior body housing the battery (collectively, “a film-form casing member, and a resin protective layer”, Abstract),
wherein the exterior body includes a film in which a plurality of layers is stacked on each other, and the plurality of layers includes a surface layer 5 to be a stiffness reinforcing layer, an air blocking layer 4b, and an inner layer to be an adhesive layer (“As shown in a diagrammatic view of FIG. 2, a longitudinal cross sectional view of FIG. 3, and a transverse cross-sectional view of FIG. 4, the secondary battery 1 has a battery element 10 covered with a laminated film 4 as a casing member material, and a resin protective layer 5 formed around the laminated film 4”, [0059], where the film 4 and layer 5 are collectively the exterior body; “the resin protective layer 5”, [0060], is the surface stiffness reinforcing layer; “the resin molded case needs a thickness of about 0.3 to 0.4 mm”, [0018], which may be considered thin enough to be a layer of the film; “The metallic foil 4b has an important role in preventing moisture, oxygen, or light from going into the casing member material”, [0102], i.e. the metallic foil is an air blocking layer, shown in fig. 9; “The inner resin layer 4d is a portion to be melted due to heat or ultrasonic waves and heat-sealed”, [0102], where the heat-sealing process involves the adhesion of the layer to itself and/or the electrode stack). 
Regarding claim 3, Harada teaches the battery cell according to claim 1, wherein a thickness of the surface layer 5 is 0.25 to 0.6 mm (“the resin molded case needs a thickness of about 0.3 to 0.4 mm”, [0018], which falls within the claimed range of 0.25 to 0.6 mm). 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al. (US 2022/0149463 A1).
Regarding claim 1, Yamamoto teaches a battery cell (“Lithium-Ion Battery”, Title) comprising: a battery 50 and an exterior body 10 housing the battery wherein the exterior body 10 includes a film in which a plurality of layers is stacked on each other, and the plurality of layers includes a surface layer 15 to be a stiffness reinforcing layer, an air blocking layer 13, and an inner layer to be an adhesive layer 11 (“Provided are an outer packaging film for a lithium-ion battery, a lithium-ion battery, and a lithium-ion battery stack. The outer packaging film for a lithium-ion battery has a layered structure that includes a thermal adhesive layer, a metal layer, and a gas barrier layer, wherein the thermal adhesive layer, the metal layer, and the gas barrier layer are arranged in this order”, Abstract; “The layered structure may further includes a toughness layer on a side opposite from a side on which the thermal adhesive layer is arranged, relative to the metal layer”, [0054]; “The battery element 50 is housed in the outer packaging 10”, [0086]; “In the outer packaging film of the embodiment, the toughness layer 15 is arranged on the side opposite from the side on which the thermal adhesive layer 11 is arranged, relative to the metal layer 12. In FIG. 3, the toughness layer 15 is arranged above the gas barrier layer 13”, [0099], where the toughness layer is a surface stiffness/toughness reinforcing layer)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2004/0029001 A1).

Regarding claim 2, Yamazaki teaches the battery cell according to claim 1, wherein a thickness of the surface layer is 0.1 mm (“The thicknesses of those base films are in the range of 5 to 100 um”, [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05.I).   
Regarding claim 6, Yamazaki teaches the battery cell according to claim 1, wherein the inner layer is made of polypropylene. (“Particularly preferable heat-adhesive resins are… polypropylene resins…”, [0060]). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2004/0029001 A1) as applied to claim 1 above, and further in view of Chen et al. (CN 108864462 A, citations refer to enclosed machine translation).
Regarding claim 4, Yamazaki teaches the battery cell according to claim 1, wherein the surface layer is made of nylon (“The first base film layer 1a, such as a PET film or an ON film, forming the outermost layer of the battery case forming sheet 10”, [0069]; an example utilizing nylon as the surface layer is given in [0073]).
Yamazaki does not teach that the surface layer is made of cellulose. 
Chen teaches an exterior body for housing a battery, wherein the exterior body includes a film with a (“lithium-ion battery flexible packaging aluminum-plastic film”, Title). Specifically, Chen teaches an embodiment where a nylon surface layer is modified by the addition of cellulose (Example 1: “The nanocellulose-modified polycarbonate-type waterborne polyurethane emulsion was obtained, and then
15 parts of the emulsion were coated on a 10cm×20cm nylon film”, [0069]; “adhesion of the modified water-based polyurethane to the aluminum foil”, [0070], such that the modified nylon is the surface layer attached to the aluminum foil air blocking layer).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the surface layer of Yamazaki by substituting the cellulose-modified nylon layer of Chen, since the layer of Chen has improved strength (“The production process is simple, the performance is better, it has higher mechanical strength, and solvent resistance”, [0063]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2004/0029001 A1) as applied to claim 1 above, and further in view of Luo (CN 104241556 A, citations refer to attached machine translation).
Regarding claim 9, Yamazaki teaches the battery cell according to claim 1. Yamazaki does not teach that an adhesive layer is interposed between the air blocking layer and the surface layer.  
	Luo teaches an exterior body for a battery including a film with a surface layer, an air blocking layer, and an inner adhesive layer (“A kind of flexible packaging aluminum-plastic film material for lithium battery”, Title; “the lithium battery flexible packaging aluminum-plastic film material has a layered structure, which is composed of an aluminum base layer (AL) in the middle, upper and lower sides, and the inner side is sequentially distributed from the inside to the outside into a new type of functional adhesive. Synthetic resin layer (AD), polyester layer (PET), copolymerized polypropylene layer (CPP), the outer side is distributed from inside to outside into polyester layer (PET), new functional adhesive resin layer (AD), homopolypropylene (PP)”, [0009]; the PET layer on the outer side is the surface layer, the aluminum foil is the air blocking layer, and CPP is the inner adhesive layer). Specifically, Luo teaches an adhesive layer interposed between the air blocking aluminum foil layer and the surface layer (“an aluminum base layer (AL) 4 in the middle… the outer side is distributed from the inside to the outside. The new functional adhesive resin layer (AD) 2, polyester layer (PET) 3, homopolypropylene (PP) 1, distributed on both sides”, [0022]; fig. 1 shows the adhesive layer 2 between air blocking aluminum foil 4 and PET surface layer 3).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the film of Yamazaki by including the adhesive layer of Luo, since the adhesive of Luo improves attachment between the surface layer and the air blocking layer (“The adhesive resin with new functions can be very firmly attached to aluminum foil, polyester layer (PET), PP and CPP materials”, [0017]). 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2022/0149463 A1) as applied to claim 1 above.
Regarding claim 13, Yamamoto teaches the battery cell according to claim 1, wherein the battery is an all-solid-state battery including a stack with a solid electrolyte (“The positive electrode preferably includes a positive electrode active material and a positive electrode current collector, and may further include a conductive aid, a binder, and a solid electrolyte, and the like, as necessary”, [0201]; “The negative electrode preferably includes a negative electrode active material and a negative electrode current collector, and may further include a conductive aid, a binder, and a solid electrolyte, and the like, as necessary”, [0204]; The electrolyte solution or the electrolyte is not particularly limited as long as the electrolyte solution or the electrolyte has lithium ion conductivity, and any known one can be used, such as a nonaqueous electrolyte, a gel electrolyte, a polymer electrolyte, or an inorganic solid electrolyte”, [0211]; fig. 2 shows the stack of electrodes). It would have been obvious to select a solid electrolyte from the provided list of possible electrolytes to yield an all-solid-state battery. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamaguchi et al. (US 2012/0258354 A1) teaches that the thickness of the metal foil layer, which like the outer surface layer is typically in the range of 1-100 µm, may be increased to yield a package that is stiffer and holds its shape better (“The thickness of the metal layer is, but not particularly limited, for example, from 1 to 1,000 µm, preferably from 8 to 100 µm and more preferably from 20 to 100 µm. When retention of shape is intended, larger thickness is preferred, and is, for example, from 200 to 500 µm”, [0053]). Such an increase in thickness could also be applied to the surface layer instead of the foil layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728